Citation Nr: 0838674	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-22 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1945 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

In October 2008, the Board asked the veteran to clarify his 
request for a hearing.  On October 27, 2008, the veteran 
indicated that he wanted a videoconference hearing before a 
member of the Board.

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a videoconference hearing 
before a Veterans Law Judge. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



